 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 KIMBERLY FRIDAY (MABN 660544)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7102
 6        FAX: (415) 436-6748
          kimberly.friday@usdoj.gov
 7
   Attorneys for the United States
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11

12   UNITED STATES ex rel. JUAN GUERRA,               )   CASE NO. 18-cv-1666-NC
                                                      )
13           Plaintiffs,                              )
                                                      )
14      v.                                            )   JOINT STIPULATION OF
                                                      )   DISMISSAL AND
15   BI THI NGUYEN, individually and as trustee       )   [PROPOSED] ORDER
     of the Bi Thi Nguyen Revocable Living Trust      )
16   dated 12/15/2016,                                )
                                                      )
17                                                    )
             Defendant.
18

19           Pursuant to the qui tam provisions of the False Claims Act, 31 U.S.C. § 3730(b)(1) and (d)(2),

20 and in accordance with and subject to all of the terms and conditions of the settlement agreement among

21 the United States, Relator, and Defendant, effective January 7, 2019, (the “Agreement”), the United

22 States, Relator Juan Guerra (“Relator”), and Defendant Bi Thi Nguyen, individually and as trustee of the

23
     Bi Thi Nguyen Revocable Living Trust dated 12/15/2016 (“Defendant”), hereby stipulate as follows:
24
             1. As to the United States, the claims against Defendant asserted in this action are dismissed
25
                 with prejudice, subject to all of the terms of the Agreement, as to the Covered Conduct
26

27               released in the Agreement, and without prejudice as to all other claims.

28
     JOINT STIPULATION OF DISMISSAL; [PROPOSED] ORDER
     18-CV-1666-NC                              1
 1         2. As to Relator, all claims against Defendant asserted in this action are dismissed with

 2            prejudice, subject to all of the terms of the Agreement, except for Relator’s reasonable
 3
              expenses, attorney’s fees, and costs.
 4
           3. According to the terms of the Agreement, this Court retains jurisdiction over this action and
 5
              the parties to enforce the Agreement and to resolve any dispute involving a claim by Relator
 6
              for his reasonable expenses, attorney’s fees, and costs.
 7

 8         4. This stipulation does not affect Relator’s pending motion for attorney fees and costs or

 9            Defendant’s opposition to that motion. See ECF No. 60 and No. 61.
10         5. A copy of the Agreement has been filed with the Court. See ECF No. 60-1, ex. A.
11
           A proposed order accompanies this notice.
12
     \\
13
     \\
14
     \\
15
     \\
16
     \\
17
     \\
18
     \\
19
     \\
20
     \\
21
     \\
22
     \\
23
     \\
24
     \\
25 \\

26 \\

27 \\

28
     JOINT STIPULATION OF DISMISSAL; [PROPOSED] ORDER
     18-CV-1666-NC                              2
 I   IT IS SO STIPULATED.
 2
                                                          Respectfu   lly submitted,
 5

                                                          DAVID L. ANDERSON
 4
                                                          United States Attorney
 5
     Dated:                                By:
 6                                                                     Y         Y
                                                          Assistant United States Attorney
 7

 8

 9                                                              OFFICE OF TODD ESPTNOSA

l0
     Dated:     March 18,2019              By
ll                                                               ESPINOSA
t2                                                        Attorney for Qui TamPlaintiff Juan Guerra

l3
                                                          THE ONU LAW FIRM
t4

l5
     Dated:   llarch lt,2olo               By              ,,/ffi-
                                                          MITCH ONU
l6                                                        Attorney for Defendant Bi Thi Nguyen, individually
                                                          and as trustee of the Bi ThiNguyen Revocable
t7                                                        Living Trust dated 1211512016

l8
l9                                               CERTIFICATION

20            Pursuant to Local Rule 5-1(i)(3), the undersigned hereby attests that Todd Espinosa and Mitch

2l   Onu have concurred in the filing of this document and authorized me to sign it on their behalf.

22
                                                          DAVID L. ANDERSON
23
                                                          United States Attorney

24   Dated:                                By
                                                                      Y        AY
25                                                        Assistant               s    Attorney
26

27

28
     JOINT STIPULATION OF DISMISSAL; [PROpOSED] ORDER
     18-CV-1666-NC                                   3
 1                                         [PROPOSED] ORDER

 2        PURSUANT TO STIPULATION, IT IS SO ORDERED. This Court retains jurisdiction over
   this action and the parties to enforce the Settlement Agreement and to resolve any dispute involving a
 3 claim by Relator for his reasonable expenses, attorney's fees, and costs.

 4 Dated: __________________________
                3/19/2019                                ______________________________
                                                                             IST COUSINS
                                                         HON. NATHANIEL
                                                                       TES D M. R  ICT
 5                                                       United StatesAMagistrate Judge C
                                                                     T




                                                                                                O
                                                                 S




                                                                                                 U
                                                                ED
 6




                                                                                                  RT
                                                            UNIT
                                                                                   TED
 7                                                                            GRAN




                                                                                                         R NIA
 8                                                                                                   s
                                                                                         M. Cousin




                                                            NO
                                                                               thanael
                                                                      Judge Na




                                                                                                         FO
 9




                                                             RT




                                                                                                     LI
                                                                     ER




                                                                H




                                                                                                A
10                                                                        N                      C
                                                                                            F
                                                                              D IS T IC T O
                                                                                    R
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION OF DISMISSAL; [PROPOSED] ORDER
     18-CV-1666-NC                              4
